Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges (in thousands) (unaudited) Year Ended June 30 2008 2007 2006 2005 2004 Fixed charges: Interest expense on indebtedness $ 32,469 $ 37,853 $ 42,381 $ 43,586 $ 45,324 Amortization of debt issuance costs 1,088 1,300 1,487 1,556 1,960 Capitalized interest 631 269 1,866 418 67 Interest expense on portion of rent expense representative of interest 902 760 1,159 1,329 1,561 Total fixed charges $ 35,090 $ 40,182 $ 46,893 $ 46,889 $ 48,912 Earnings: Net income (loss) before provision for income taxes $ 67,305 $ 43,838 $ 684 $ 19,714 $ (70,107 ) Fixed charges per above less capitalized interest 34,459 39,913 45,027 46,471 48,845 Amortization of capitalized interest 827 809 685 657 652 Total earnings $ 102,591 $ 84,560 $ 46,396 $ 66,842 $ (20,610 ) Ratio of earnings to fixed charges* 2.9 x 2.1 x 0.0 x 1.4 x Coverage deficiency $ (497 ) $ (69,522 ) *Earnings were inadequate to cover fixed charges during fiscal years 2006 and 2004.
